                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:12-CR-19-D


 UNITED STATES OF AMERICA                       )
                                                )
                                                )
                    v.                          )               ORDER
                                                )
 ROBERT TYRONE CAMPBELL,                        )
                                                )
                            Defendant.          )


        On September 8, 2020, Robert Tyrone Campbell ("Campbell" or "defendant") moved pro

 se for compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, §

 603(b), 132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 135,138]

 and filed documents in support [D.E. 138-1-138-5]. On March 19, 2021, Campbell, through

 counsel, filed a memorandum and documents in support of his motion for compassionate release

 [D.E. 140, 140-1-140-6]. On March 31, 2021, the government responded in opposition [D.E. 75].

 As explained below, the court denies Campbell's motion.

                                                    I.

        On August 10, 2012, with a written plea agreement, Campbell pleaded guilty to felon in

 possession offirearms and aiding and abetting. See [D.E. 44, 46]. On November 11, 2013, the court

 held Campbell's sentencing hearing and adopted the facts as set forth in the Presentence

 Investigation Report ("PSR"). See [D.E. SO, 57, 65]; Sent. Tr. [D.E. 78] ~- After addressing the

 parties' objections, the court determined Campbell's total offense level to be 30, his criminal history

. category to be VI, and his advisory guideline range to be 180 to 210 months' imprisonment See

 Sent. Tr. [D.E. 78] 6-7. Afterthoroughlyconsideringallrelevantfactorsunder 18 U.S.C. § 3SS3(a),
the court sentenced Campbell to 188 months' imprisonment. See id. at 16-20. Campbell appealed.

See [D.E. S9]. On January 23, 2014, the United States Court of Appeals for the Fourth Circuit

affirmed this court's judgment. See United States v. Campbell, S87 F. App'x 31, 32 (4th Cir. 2014)

(per curiam) (unpublished).

       On June 6, 2016, Campbell moved to vacate, set aside, or correct his sentence under 28

U.S.C. § 225S. See [D.E. 94]. On November 21, 2016, the government responded. See [D.E. 103].

On January 2S, 2017, the court granted Campbell's motion to vacate due to Johnson v United States,

S76 U.S. S91 (201S), and United States v. Gardner, 823 F.3d 793 (4th Cir. 2016). See [D.E. 107].

On April 26, 2017, the court held Campbell's resentencing hearing, calculated his advisory guideline
                                      \
range as 92 to 11 S months's imprisonment, and sentenced Campbell to 96 months' imprisonment.

See [D.E. 114].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the comm.unity. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsultthesentencingfactorsin 18 U.S.C. § 3SS3(a) and

                                                  2
must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                                                    3
that· "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § 1B1.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment of a correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                     descJibed in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4
3582(c)(l)(A). See,~, United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3--4 (4th Cir. Apr. 1,

2021); United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

[BOP]." Kibble, 2021 WL 1216543, at *3--4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate~s motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High. 2021 WL 1823289, at *3; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, e.g., McCoy. 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v.   yygn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);
United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On May 13, 2020, Campbell requested compassionate release from the warden, which the

warden denied on May 22, 2020. See [D.E. 138] 2; [D.E. 138-2, 138-3]; [D.E. 140] 2. The

government has not invoked section 3582's exhaustion requirement. See United States v. Alam, 960

F .3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Campbell's claim on the merits.

       Campbell seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

request, Campbell cites the COVID-19 pandemic and his medical conditions, including


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F .3d at 833-34.

                                                 5
cardiomyopathy, deep vein thrombosis, history of pulmonary embolism, hypertension,

hyperlipidemia, and obesity. See [D.E. 13S]; [D.E. 138] 1-2; [D.E. 140] 2, 6-8, 11-12. Campbell

also cites his age (SO), the conditions at FCI Petersburg, his rehabilitation efforts, that he has served

over 71 percent of bis sentence, and bis release plan. See [D.E. 138] 1-2; [D.E. 140] 1, 8-13.

        AB for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). Although Campbell states that

he suffers from cardiomyopathy, deep vein thrombosis, pulmonary embolism, hypertension,

hyperlipidemia, and obesity, he has not demonstrated that he is not going to recover from these

conditions or that they cannot be treated while Campbell serves his sentence. Accordingly, reducing

Campbell's sentence is not consistent with application note l(A). See 18 U.S.C. § 3S82(c)(l)(A).

       AB for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Campbell's medical conditions, age, rehabilitation efforts, that he has

served over 71 percent ofhis sentence, and his release plan are extraordinary and compelling reasons

under section 3S82(c)(l)(A). Cf. United States v. Raia, 9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3SS3(a) factors counsel against reducing Campbell's sentence. See High_ 2021 WL 1823289, at

*4-7; Kibble, 2021 WL 1216S43, at *4-S; United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Campbell is SO years old and engaged in serious criminal conduct in 2011. See PSR [D.E.

109] ff 4-7. In August 2011, law enforcement officers discovered that Campbell possessed firearms

                                                   6
stolen during a breaking and entering and sold them at a pawn shop in Fayetteville, North Carolina.

See id. Campbell also is a violent recidivist with convictions for possession with intent to sell or

deliver cocaine, sell or deliver cocaine, carrying a concealed weapon, possession of cocaine (two

counts), obtain property false pretense (three counts), robbery with a dangerous weapon, impersonate

law enforcement (two counts), comm.on law robbery, assault on a female, breaking and entering,

attempted common law robbery, and second degree kidnapping. See id. ff 9-20. Campbell also has

performed poorly on supervision. See id. 1 11. Nonetheless, Campbell has taken some positive

steps while incarcerated on his federal sentence, including taking some classes and serving as a unit

orderly. See [D.E. 140] 8-9.

       The court has considered Campbell's potential exposure to COVID-19, Campbell's age, his

medical conditions, his rehabilitation efforts, that he has served over 71 percent of his sentence, and

his release plan. Cf. Pepper v. United States, 562 U.S. 476, 480-81 (2011); IIlgh. 2021 WL

1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021); United States v.

Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire record, the steps that the

BOP has taken to address COVID-19, the section 3553(a) factors, Campbell's arguments, the

government's persuasive response, and the need to punish Campbell for his serious criminal

behavior, to incapacitate Campbell, to promote respect for the law, to deter others, and to protect

society, the court declines to grant Campbell's motion for compassionate release. See, e.g.. Chavez-

Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); IIlgh. 2021 WL 1823289, at *4-7; Ruffin,

978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. IIlll, No. 4:13-CR-28-BR,

2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir.

2020) (per curiam) (unpublished).



                                                  7
                                      II.

In sum, the court DENIES Campbell's motion for compassionate release [D.E. 135, 138].

SO ORDERED. This J.J. day of May 2021.



                                               isc.DEVERID
                                               United States District Judge




                                      8
